DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/2/22 has been entered.
 
Response to Arguments
Applicant's arguments filed 12/2/22 have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues that a pattern of image, video, image, video, etc. needs be followed in claims 1, 6, and 7. The claims recite “an opening image from the set of opening image data displayed for a time t1 joined with a video clip from the clipped set of content image data displayed for a time t2.” There is no mention of following a pattern.
Applicant further argues that the display length of each combination is set for t1 + t2 in claims 1, 6, and 7. However, the claims do not recite that times, t1 and t2, are fixed and unchangeable. Thus, claims 1-3 and 5-7 stand rejected.

Claim Rejections - 35 USC § 112
Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. It appears that the subject matter of claim 4 is not properly described in the application as filed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bittner et al. (US Pub. No. 2019/0102140) in view of Matsufune (US Pub. No. 2004/0095474).
Consider claim 1. Bittner et al. teaches an information processing device comprising: an acquisition section that acquires a plurality of sets of content data (para. 0037 describes acquiring media content); and an editing processing section that generates a stream of continuous data obtained by temporally concatenating the plurality of sets of content data (para. 0064 describes assembling and combining the selected media clips), wherein the editing processing section includes an opening image generation section that generates, for each content, a set of opening image data, a clipping processing section that temporally clips at least a portion of a set of content image data (para. 0085 describes clipping media items to a specific duration based on the overall length of the media preview), and a concatenating section that generates an edited set of image data obtained by temporally concatenating the set of opening image data and the clipped set of content image data (paras. 0005 and 0061-0069 describe combining media clips within a set length of time).
Bittner et al. does not teach wherein each member of the edited set of image data comprises: an opening image from the set of opening image data displayed for a time t1 joined with a video clip from the clipped set of content image data displayed for a time t2, such that each member of the edited set of image data has a length of t1 + t2.
However, Matsufune teaches wherein each member of the edited set of image data comprises: an opening image from the set of opening image data displayed for a time t1 (para. 0334 describes displaying a still image for a predetermined period of time) joined with a video clip from the clipped set of content image data displayed for a time t2 (paras. 0188-0201 describe the user selecting still and moving images to place in a template for display), such that each member of the edited set of image data has a length of t1 + t2 (para. 0272 describes managing the total playing time of the content).
Therefore, it would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, wherein each member of the edited set of image data comprises: an opening image from the set of opening image data displayed for a time t1 joined with a video clip from the clipped set of content image data displayed for a time t2, such that each member of the edited set of image data has a length of t1 + t2, in order to select a scene to be shot from an imaging template as suggested by the prior art.
Consider claim 2. Bittner et al. teaches the information processing device according to claim 1, wherein the opening image generation section generates the set of opening image data by using attribute data associated with a set of content data (paras. 0046-0048 describe utilizing media content metadata to select media content items from the media data store).
Consider claim 5. Bittner et al. teaches the information processing device according to any one of claim 1, further comprising: an order determination section that determines an order in which the plurality of sets of content data are to be concatenated (para. 0049 describes arranging the clips in order).
Claims 6 and 7 are rejected using similar reasoning as corresponding claim 1 above.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bittner et al. (US Pub. No. 2019/0102140)  in view of Matsufune (US Pub. No. 2004/0095474) in further view of Louis et al. (US Pub. No. 2019/0200064).
Consider claim 3. Bittner et al. teaches all claimed limitations as stated above, except wherein the clipping processing section clips a set of content audio data to be allocated to the set of opening image data.
However, Louis et al. teaches wherein the clipping processing section clips a set of content audio data to be allocated to the set of opening image data (para. 0083 describes clipping audio data on-demand to create a trailer).
Therefore, it would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, wherein the clipping processing section clips a set of content audio data to be allocated to the set of opening image data, in order to customize a video trailer for a media production as suggested by the prior art.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mishawn N Hunter whose telephone number is (571)272-7635. The examiner can normally be reached Monday-Friday 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MISHAWN N. HUNTER/Primary Examiner, Art Unit 2484